Citation Nr: 1427001	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-48 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability evaluation for osteoarthritis of the lumbar spine rated as 10 percent disabling, prior to October 17, 2012, and as 20 percent disabling thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the lower right extremity. 

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1966 to September 1969.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from October 2009 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the pendency of the Veteran's increased rating appeal for osteoarthritis of the lumbar spine, the RO granted a separate rating for radiculopathy of the lower right extremity and assigned a 10 percent rating effective October 15, 2013.  That rating is also on appeal as part and parcel of the Veteran's appeal for an increased rating for osteoarthritis of the lumbar spine.

This case was previously before the Board in April 2013 and was remanded for additional development.  For the reasons discussed below, the Board finds there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal, the matter of unemployability has been raised.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 17, 2012, the most probative evidence of record indicates that the Veteran's osteoarthritis of the lumbar spine did not manifest in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

2.  Beginning October 17, 2012, the most probative evidence of record indicates that the Veteran's osteoarthritis of the lumbar spine did not manifest in forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.

3.  The most probative evidence of record indicates that beginning October 15, 2013, the Veteran had mild radiculopathy in his lower right extremity.


CONCLUSIONS OF LAW

1.  Prior to October 17, 2012, the criteria for a rating in excess of 10 percent for osteoarthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5243 (2013).

2.  Beginning October 17, 2012, the criteria for a rating in excess of 20 percent for osteoarthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5243 (2013).

3.  The criteria for a rating in excess of 10 percent for radiculopathy of the lower right extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.124a, Diagnostic Code 8620 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

This case was remanded by the Board in April 2013.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The April 2013 remand instructed the RO to obtain SSA records, request any outstanding evidence pertinent to the Veteran's appeal, and provide the Veteran a VA spine examination.  The Veteran's Social Security Administration (SSA) records were obtained in June 2013.  In a May 2013 letter, VA requested that the Veteran identify any additional federal or private records.  In July 2013, the Veteran's representative submitted private treatment records from Dr. Tauer and stated that the Veteran had no additional evidence to submit.  The Veteran was provided a VA spine examination in October 2013, which as will be discussed below was adequate for rating purposes.  Therefore, the Board finds that the RO/AMC substantially complied with the April 2013 remand directives, and that the Board may now proceed with the adjudication of the claims. 

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is needed to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In letters dated January 2009, May 2009, June 2009, and August 2009, VA satisfied its duty to notify the Veteran.  The letters notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  VA and private treatment records are of record.  VA provided the Veteran with VA spine examinations in April 2009 and October 2013.  The examination reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities.  

The Board notes that the October 2013 VA examiner stated that she could not provide an opinion as to what degree, if any, the Veteran's range of motion would be limited by pain, fatigue, weakness, or incoordination, during flare-ups or with repetitive use.  However, she did not provide a bare conclusion.  Rather, her conclusion was accompanied by an adequate explanation.  Specifically, she indicated that her inability was because the Veteran was not experiencing a flare-up and had not had repetitive use beyond repetitive motion testing at the time of examination.  As such, her explanation is adequate.  Jones v. Shinseki, 23 Vet App 382 (2010).  The Board finds that the VA examination reports and opinions, taken together, are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

Analysis 

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

As there is considerable overlap in the evidence for all the issues, the Board will lay out all the pertinent evidence prior to addressing the respective claims.  

VA treatment records from March 2008 noted that the Veteran complained of low back pain, which he rated as 9/10. 

At his April 2009 QTC examination, the Veteran reported that he had stiffness, numbness, and pain.  He denied loss of bladder or bowel control.  He described his pain as constant, localized, sharp, burning, aching, and oppressing.  He rated his back pain as 10/10 and stated that his pain was elicited by physical activity and alleviated with medication and rest.  The Veteran noted that he was able to function with medication, that he had to spend 4-6 weeks per year in bed with pain, but that he had not had any incapacitation.  The Veteran reported that he had functional impairment in the form of pain during daily and physical activities.  The examiner noted that the Veteran's posture, gait, spinal curvature, and head position were normal and that he walked without any assistive device.  

Physical examination revealed no evidence of radiating pain on movement, muscle spasm, or ankylosis, but tenderness was evident in the Veteran's lumbar area.  Straight leg raising tests were negative.  Upon range of motion testing, the Veteran had flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  No evidence of pain was noted during range of motion testing.  The examiner noted that while pain was a limiting factor with repetitive use, no fatigue, weakness, lack of endurance, incoordination, or additional reduction in the Veteran's range of motion were evident.  Upon neurological testing, the Veteran's motor, sensory, and reflex functioning were normal.  

X-rays studies were conducted in conjunction with the examination.  The examiner's impression based on the x-rays was mild disc space narrowing, minor ostephyosis, and degenerative changes.  It was noted that the Veteran did not have intervertebral disc syndrome (IVDS).  The Veteran was diagnosed with osteoarthritis of the lumbar spine.  He was noted to have subjective symptoms including pain, stiffness, and numbness in the lower back.  Objectively, the Veteran had tenderness and pain at rest with normal range of motion.  The examiner opined that the Veteran's osteoarthritis caused no limitation of his usual occupation or daily activity.  

In a correspondence dated in June 2009, P. E. P indicated that the Veteran walked with a stiff and rigid posture, as if in constant pain, often used a cane, and often required bed rest for days at a time.  In a correspondence received in July 2009, B. B. stated that the Veteran used a cane to walk.

SSA records were received in June 2013.  These records reflect that the Veteran is in receipt of SSA disability for a primary diagnosis of cerebrovascular disease, late effects, and a secondary diagnosis of affective disorder.  Although the SSA records referenced the Veteran's lumbosacral strain and contained lay statements by the Veteran, the SSA records are not pertinent to the appeal because they pertain to time outside of the appeal period.  

Private treatment records and a cover letter from Dr. Tauer, D.C., were received in July 2013.  Treatment records from October 2012 indicate that the Veteran rated his pain as ranging between 6/10 to 9/10.  Range of motion testing revealed that the Veteran had flexion to 60 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 20 degrees.  Dr. Tauer noted that the Veteran had excruciating or very severe taut and tender fibers, edema, joint fixation, and muscle spasm in his lumbosacral region.  Range of motion testing in November 2012 indicated that the Veteran had painful flexion to 60 degrees, extension to 30 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees.  Treatment records from December 2012 to April 2013 indicated that the Veteran rated his lumbar spine pain as 8/10.  Range of motion testing indicated that the Veteran's range of motion remained unchanged and that he had very severe taut and tender fibers, edema, joint fixation, and muscle spasm in his lumbosacral region.  A May 2013 treatment record noted that the Veteran rated his pain as 10/10, and he was noted to have excruciating taut and tender fibers, edema, joint fixation, and muscle spasm in his lumbosacral region.  In his cover letter, Dr. Tauer stated that he initially treated the Veteran on October 17, 2012, and that he believed that the Veteran's limited lumbar flexion to 60 degrees was due to the degenerative changes in his back and preexisted the Veteran's October 2009 or October 2010 car accident.

At his VA spine examination in October 2013, the Veteran reported that he frequently used a cane, but was currently on crutches for knee trouble.  The Veteran stated that his back went out 2-5 times per year and that he was unable to move for several days and that the pain was so intense it made him scream.  He also stated that he had back pain flare-ups on average a couple months out of the year to the point where he could not get out of bed or move.  The Veteran reported that the pain was always in his back and he denied any numbness or radiating pain.  He indicated that he has had pain and tingling below the knee in his right leg 3-4 times since his back problems began.  The Veteran also stated that it was very painful to bend at the waist and that he was unable to find employment because of his physical limitations.  

Upon range of motion testing, the Veteran had forward flexion to 25 degrees, with evidence of painful motion at 10 degrees, extension to 15 degrees, with evidence of painful motion at 5 degrees, right and left lateral flexion to 15 degrees, with painful motion at 10 degrees, and right lateral rotation to 20 degrees, with painful motion at 15 degrees, and left lateral rotation to 30 degrees or greater, with no objective evidence of pain.  Upon repetitive motion testing, the Veteran had no additional limitation in range of motion.  Functional loss, in the form of less movement than normal and pain on movement, was noted.  

Upon physical examination, the Veteran was noted to have tenderness over his lumbar spine, lower thoracic spine, and paraspinal spine areas.  He was noted to have guarding and/or muscle spasms, which did not result in abnormal gait or spinal contour.  Active movement against full resistance for left hip flexion, bilateral knee extension, bilateral ankle plantar flexion, bilateral ankle dorsiflexion, and right great toe extension was demonstrated.  Active movement against gravity and some resistance was demonstrated for right hip flexion and right great toe extension.  Reflex testing revealed normal left knee and bilateral ankle reflexes.  The Veteran declined right knee reflex testing because of right knee pain.  Sensory examination indicated normal sensation with the exception of decreased sensation in the Veteran's right lower leg/ankle and foot/toes.  

The Veteran was noted to have symptoms of radiculopathy.  The Veteran denied any constant pain and numbness in his bilateral lower extremities and intermittent pain and paresthesias or dysesthesias in his left lower extremity.  He reported moderate intermittent pain and moderate paresthesia or dysesthesias in his lower right extremity.  No other signs of radiculopathy were noted.  The examiner noted that the Veteran had nerve root involvement of the right side L4-5 and S1-3 and opined that the Veteran had mild radiculopathy of his right side.  The examiner noted that the Veteran had no other neurological abnormalities or findings related to his spine condition.  

The Veteran was diagnosed with IVDS and arthritis.  The examiner noted that the Veteran had not had any incapacitating episodes in the last 12 months.  The examiner stated that the Veteran's arthritis and IVDS impacted his ability to work because he needed to avoid heavy lifting and repetitive lifting, turning, and bending at the waist.  

The examiner noted that the Veteran was very demonstrative during palpation and range of motion testing and opined that the Veteran's reactions were out of proportion with the prior objective findings, the rest of the examination findings, and the examiner's observations.  The examiner noted that the Veteran had appeared comfortable in the exam area and waiting room.  She further noted that the Veteran's range of motion, particularly in flexion, was out of proportion to objective findings on imaging and inconsistent with previous exam findings.  The examiner opined that this was suggestive of poor effort in order to maximize his rating.  She went on to note that although the Veteran clearly had pathology on imaging, his performance was out of proportion to what would be expected.  With regard to incapacitating events, the examiner noted that while the Veteran reported not being able to get out of bed, those reports did not rise to the level of incapacitation for VA purposes, which required prescribed bed rest and treatment by a physician.  The examiner stated that she could not assess whether the Veteran's spine condition impacted his gait, because while the Veteran reported intermittently using a cane for his low back, at the examination he was using crutches for unrelated right knee pain.  The examiner opined that although range of motion may be reduced during flare-ups or repeated use it was not possible to express any such additional limitation in degrees because the Veteran was not currently experiencing a flare-up and had not repeatedly used the joint beyond performing DeLuca criteria repetition.  Accordingly, such an estimate or opinion would require speculation.  

Increased Rating for Osteoarthritis of the Lumbar Spine

The Veteran asserts that his osteoarthritis of the lumbar spine is worse than contemplated by the assigned rating and that a higher rating is warranted.

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating IVDS Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows.  

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2013). 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2013).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2013).  Under Note (1) of 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2013), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Prior to October 17, 2012, the probative evidence is against a finding that the Veteran's osteoarthritis of the lumbar spine manifested in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Beginning October 17, 2012, the probative medical evidence is against a finding that the Veteran's back condition involves loss of range of motion to the extent that forward flexion of the thoracolumbar spine is less than 30 degrees; or, favorable ankylosis of the entire thoracolumbar spine.  The Board acknowledges that the October 2013 VA examination report noted that the Veteran's flexion was limited to 25 degrees, which as the Veteran's representative has asserted would warrant a 40 percent rating.  However, the Board accords the October 2013 range of motion test results little, if any, probative weight, because the validity of those results were expressly questioned by the VA examiner and markedly inconsistent with prior range of motion studies.  See Madden v. Brown, 125 F.3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  As such, the objective range of motion findings in the private treatment records from Dr. Tauer are afforded more probative weight.

The Board has considered the application of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  With regard to the DeLuca provisions, the April 2009 examiner noted that there was no objective evidence of pain during range of motion testing or additional limitation of motion with repetitive use testing.  With regard to the period after October 17, 2012, while there was objective evidence of pain throughout range of motion, private treatment records do not indicate that pain resulted in additional functional loss.  Accordingly, the Board finds that a higher rating is not warranted for either period on the basis of DeLuca.  

The Board acknowledges that the Veteran is competent to report his observable symptoms, such as pain, flare-ups, and stiffness.  However, without appropriate medical training and expertise, which he has not demonstrated, he is not competent to state whether his symptoms warrant a specific rating under the General Rating Formula.  Even considering the Veteran's flare-ups, the most probative evidence does not reflect that his flare-ups limit motion to such a degree as to warrant a rating in excess of 20 percent.  Therefore, the Board finds that the objective medical findings are more probative.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board also notes the Veteran's complaints of chronic low back pain.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  The Board finds that the Veteran is not so limited by the factors noted in DeLuca and §§ 4.40, 4.45, and 4.59 (2013), as to constitute forward flexion of less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  Thus, a rating in excess of 20 percent is not warranted.

The Board has also considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243 (2013).  Although the Veteran is diagnosed with IVDS and has intermittently reported that his pain was so excruciating that he stays in bed and cannot move, there is no evidence of physician prescribed bed rest.  Accordingly, neither prong for establishing an incapacitating episode under Note (1) of Diagnostic Code 5243 is met.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  Thus, a higher rating under Diagnostic Code 5243 is not warranted.  Id. 

The Board also considered whether a separate rating was warranted for neurological manifestations.  The Veteran's lower right extremity radiculopathy is separately service-connected and compensated.  Accordingly, those symptoms will be addressed separately.  With respect to other neurological manifestations of the Veteran's osteoarthritis of the lumbar spine, the April 2009 VA examination report indicated that the Veteran's sensory, motor function, and reflex examinations were normal.  No other neurological manifestations or abnormalities were noted and the Veteran denied any bladder or bowel problems.  The October 2013 examination report noted that, with the exception of his lower right extremity radiculopathy symptoms, the Veteran's sensory, motor function, and reflex examinations were normal and that he had no other neurological abnormalities related to his spine condition.  Thus, for the entire period on appeal, a separate rating for neurological manifestations, other than lower right extremity radiculopathy, is not warranted.

Increased Rating for Lower Right Extremity Radiculopathy

The Veteran's radiculopathy is rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2013).  Under Diagnostic Code 8620 a 10 percent evaluation is assigned to neuritis with mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is assigned for neuritis with moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned for neuritis with moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is assigned for neuritis with severe incomplete paralysis of the sciatic nerve and marked muscle atrophy.  An 80 percent evaluation is assigned for neuritis with complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2013).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2013).

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

The evidence of record does not indicate that a separate rating for lower right extremity radiculopathy was warranted prior to the Veteran's October 15, 2013 VA spine examination.  The April 2009 VA spine examination contained no evidence of radiculopathy and indicated neurological testing was normal.  Private treatment records from Dr. Tauer were also silent for any neurological complaints or symptoms of radiculopathy.  

With regard to the Veteran's rating, the evidence of record does not indicate that an increase is warranted.  The October 2013 examination report noted that the Veteran had decreased sensation in his right lower leg/ankle and foot/toes and moderate intermittent pain and moderate paresthesia or dysesthesias in his lower right extremity.  The Veteran's motor functioning was normal with the exception of some decrease in his right hip flexion and right great toe extension.  Notwithstanding some motor functioning decrease, the examiner opined that the Veteran's radiculopathy was mild.  The Board finds that the October 2013 VA examiner's opinion highly probative.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion).  The Board finds that the manifestations of the Veteran's lower right extremity radiculopathy do not more nearly approximate the criteria for the next higher rating.

Accordingly, the Board finds that the weight of the evidence is against assigning a rating in excess of 10 percent.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).





Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that his disabilities or the difficulties flowing from his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  At his VA spine examinations, the Veteran reported that he had back pain, stiffness, flare-ups, and reduced range of motion.  Neurological testing indicated that the Veteran has decreased sensation, moderate intermittent pain, and moderate paresthesia or dysesthesias in his lower right extremity.  

Musculoskeletal symptoms such as decreased range of motion, pain, flare-ups, and stiffness are clearly contemplated in the General Rating Formula and provided for in the assigned ratings.  With respect to the Veteran's radiculopathy, the Veteran's symptoms of right leg sensory defects, decreased right hip flexion, and decreased great toe extension are encompassed within a rating for incomplete severe paralysis.  

Further, the Board observes that higher schedular ratings are available under both diagnostic codes, but the facts do not indicate that the Veteran disabilities warrant higher ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  As the rating criteria reasonably describe the Veteran's disability levels and symptomatology, it is not necessary to consider whether his disabilities cause marked interference with employment or periodic hospitalizations.  


ORDER

Entitlement to a disability rating in excess of 10 percent prior to October 17, 2012 and in excess of 20- percent beginning October 17, 2012 for osteoarthritis of the lumbar spine is denied 

Entitlement to a disability rating in excess of 10 percent for radiculopathy of the lower right extremity is denied.


REMAND

As noted above, the Veteran is currently unemployed.  At his October 2013 VA spine examination, the Veteran reported that he was unemployed and that he was unable to find employment because of his physical limitations.  Additionally, review of the record indicates that the Veteran may have filed a formal TDIU claim.  The electronic portion of the claims file contains a December 2013 VA development letter and VCAA notice for a pending TDIU claim.  Accordingly, the Board finds that a TDIU claim is before the Board as part and parcel of the Veteran's claims for increased ratings.  However, a remand for further development is required prior to adjudicating the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1.  Complete all appropriate development related to the Veteran's claim for entitlement to a TDIU, to include providing the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and allow him adequate time to complete and return it to the VA. 

2.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

The specialist is requested to address the impact of the Veteran's service-connected disabilities (including PTSD, lumbar spine with radiculopathy, tinea cruris, and any other service connected disability) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of the Veteran's service-connected disabilities.

A complete rationale should be given for any opinion provided.

3.  Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) is not met, the claim must be referred to the Director of Compensation for consideration of an extra-schedular TDIU rating.

4.  Thereafter, adjudicate the claim of entitlement to a TDIU, to include with consideration of all evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


